i\cf24"°5'.EflRev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                                                 F:i       f!'::"Q,
                                                                                                                                                         "-i-.L
                                                                                                                                                                  Page 1 of 1
                                                                                                                                                                                    1·

                                                                                                                                                 SEP O6 2019
                                                  UNITED STATES DISTRICT COU T
                                                            SOUTHERN DISTRICT OF CALIFORNIA                                  CLERK, U.S. DISTRICT courn
                                                                                                                           SOUTHERN DISTRICT OF CA1.IFIJ"'":~.
                                                                                                                           BY                                Ill. .,,,,, ,··y I1
                       United States of America                                   JUDGMENT IN A C                                                          T:JtSE··.:..,_.::'.._,
                                                  V.                              (For Offenses Committed On or After November l, 1987)


                       Edgar Rodriguez-Garcia                                     Case Number: 3:19-mj-23646

                                                                                 Casey J Donovan
                                                                                 Defendant's Attorney .


REGISTRATION NO. 88848298
THE DEFENDANT:
 [gj pleaded guilty to count( s) I of Complaint
                                 ---~-------------------------
 •   was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                        Nature of Offense                                                                                  Count Number(s)
8: 1325                                ILLEGAL ENTRY (Misdemeanor)                                                                        I

•      The defendant has been found not guilty on count(s)
                                                                              -------------------
•      Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term o,f:.
                                  i\ {
                                 ·\ \f.
                                 [j] TIME SERVED
                                  i;      \
                                                                              • ________ days
 [g]  Assessment: $10 REMITTED [gj Fine: WAIVED
  [gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 t,~e de:endant's possession at the time of arrest upon their.deport~tion1:?f,~~1l1?'fa/
                                                                                      1
 CQ.   a\?~~ f\ioCtl/d~eo[(J'fant be deported/removed with relative,f, '\~l i:\ ,\ ; 1} ii\ 1
            .      }     1                    •        ·1
                                                                                               \?
                                                                                        ).:,-l., t \.) ,   -......>,;1 ,    •,;' \
                                                                                                                                     i'    jl n / charged in case
                                                                                                                                     \_';.\ '\
                                                                                                                                                     1
                                                                                                                                                 l/ ,;

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Friday, September 6, 2019
                                                                               Date of Imposition of Sentence



                                                                               HONORABLE MITCHELL D. DEMBIN
                                                                               UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                      3: l 9-mj-23646
